Case 0:21-cv-60456-WPD Document 7-2 Entered on FLSD Docket 03/25/2021 Page 1 of 3

JK LAW, P.A.

ATTORNEYS & ADVISORS
925 §. FEDERAL HIGHWAY, SUITE 125
BOCA RATON, FL 334382

TELEPHONE 561-948-6304

JOHN ©. KOCHRERIAN, JD, CPA : BRANDON M. ESPOSITO, OF COUNSEL
MEMBER OF FLORIDA BAR FACSIMILE 888-718-8862 MEMBER OF FLORIDA BAR
December 13, 2019

Via Certified Mail & E-Mail: ablack@kbrlegal.com

Andrew B. Black

Kay Bender Rembaum, P.L.
1200 Park Central Blvd. South
Pompano Beach, FL 33064

Re:  Sabal Ridge Apartment Association, Inc.
Property Address: 7508. Ocean Blvd., #1-S
Boca Raton, FL 33432

Dear Mr. Black:

This firm represents Mr. and Mrs. Gregory Harold Pope in connection with your certified letter
no: 91 7199 9991 7038 6010 0803 of November 15, 2019. Please direct all communications
regarding this matter to this firm until such time as this matter has been resolved.

As you may not be aware, our clients are in possession of invoices directly from the Association
indicating payment of numerous items on which your letter appears to be errantly “assessing —
interest. These invoices do not indicate any interest due with respect to any payments, nor has the

.. Association ever provided our clients with a statement of account or communication evidencitig
that any interest had been assessed against them at any fime, much Tess had been silently accriung
over the course of multiple years to the tune of tens of thousands of ¢ dollars. 7 .

 

 

 

Furthermore, the Association's most recent communications with our clients made explicit
reference solely to the $24,481.47 comprising then-outstanding 2019 dues, all of which have been
made current. There have been no communications provided to this firm illustrating any efforts
on the part of the Association to bring to the attention of our clients that the amount you allege is
owed has been accruing for over three and a half years. To the contrary, the communications the
client has provided us with have evidenced solely efforts to collect on current dues, all of which
were satisfied with no mention of the interest, back invoices, or accrued expenses you have
demanded. Needless to say, the sudden and inexplicable appearance of $44,543.33 in alleged
interest and unpaid dues over so many years and without any prior notice or indication of the
existence of the same to our client leaves us somewhat baffled.

Accordingly, and in light of the $24,481.47 already paid by our clients to the Association for
current-year dues, we dispute that any amount is currently owing to the Association and demand

Exhibit 8
Case 0:21-cv-60456-WPD Document 7-2 Entered on FLSD Docket 03/25/2021 Page 2 of 3

Rr

cag

 

Ba

+ UMITED SHares:

SERVICES

' Bash

7000

+
412
Q
Ley
eo

 

NEP

pO0EE 14 ‘yeag ouedwog

atl

egies es
E fie

SF Fag ated

  

UNOS “pag |241U35 4Jed OOZT

"Td ‘uinequiay Japuag adey
‘bsy ‘yoeIq "gq Maipuy

SZDT DEZ@ TODD OETT eto

HIN

coe peeeenen ere ag eee

 

ete

vs

ZEVEE Td ‘UOPEY BI0g
GZT auns ‘AemuysiH jesapay “S$ S76

"Wid ‘MET NE
Case 0:21-cv-60456-WPD Document 7-2 Entered on FLSD Docket 03/25/2021 Page 3 of 3

Mr. Andrew B. Black
December 13, 2019
Page 2

a complete written account of the underlying information on which these demands were based in
order to assess their propriety in the first place in the context of the Association's collateral conduct
with respect to our clients. It is our earnest hope that this is merely a misunderstanding and not a
punitive or retaliatory effort on the part of the Association to fabricate tens of thousands of dollars
in charges and use your firm as an unwitting instrument to bludgeon our clients into submission
with respect to their manifold grievances with the Association's prior conduct.

We look forward to receiving a full and complete validation evidencing every penny of the alleged
debt and your firm's position on the comprehensiveness and propriety of the same in supporting
your demand for payment.

Sincerely,
Brandon M, Esposito, Esq.

Of Counsel
JK Law, P.A.

925 S. Federal Highway, Suite 125, Boca Raton, FL 33432
